*165The opinion of the court was delivered, July 2d 1873, by
Sharswood, J. —
A former ejectment for the same tract of land as that now’ in controversy was brought by writ of error before this court in 1862, and the title of the present plaintiffs was decided to be bad by a solemn adjudication and without a dissent: Buehler’s Heirs v. Buffington, 7 Wright 278. The judgment of the Court of Common Pleas of Dauphin county was reversed, and a venire facias de novo awarded. When the cause had been remitted and was again ordered for trial in that court March 23d 1863, the plaintiffs suffered a nonsuit. The defendants then sold their interest to others, and it was finally vested in the Summit Branch Railroad Company. Six years after the nonsuit in the first ejectment, the present suit was commenced. The main question in that controversy, and the decision of which we are now asked to reconsider, arose upon the construction of the will of Daniel Williams. The determination cast no doubt whatever upon the principle so well settled in Alexander v. McMurry, 8 Watts 504, and other cases which have followed in its wake, that when executors are directed by will to sell land for the payment of debts, a trust is created, and the limitation of the lien of debts upon the land of a decedent under the Acts of Assembly has no application. On the contrary that principle was distinctly recognised and re-affirmed, but the decision was rested on the peculiar phraseology of the will. It was held that the clause which directed that the proceeds of the sale should be appropriated to pay all just demands brought to the executors “in due and lawful time,” distinguished this case from all others, and constituted it an exception. “ Surely,” said Mr. Chief Justice Lowrie, “ this clause is sufficient to show that the testator did not intend to supplant the temporary charge of the law by a permanent one of Ms own creation, for he refers to the ‘ lawful time;’ and moreover that is not mere formal language. He may not have known or thought of any special legal limitation, but his language shows that he was willing to trust to the law for a proper one. He dedicated his land for his debts just as the law dedicated it. We think, therefore, that the devise does not reject but retains the limitation in the Act of 1794 (repeated in 1797), and that this debt had ceased to be a lien or charge on the land at the time of the first effective process for its recovery, and consequently that the sale under the judgment passed no title to the purchaser.”
If there is any case to which the principle of stare decisis should be sternly applied, this is that case. Even if convinced that the former determination was clearly wrong, no court ought ever to overrule its own decision upon the very same title upon the faith of which purchasers have invested their money; more especially ought this rule to be adhered to when the decision is *166founded upon the construction of the words of a will, and forms no precedent except in a question arising upon a will in precisely the same language. If any counsel desirous of securing the legal limitation of the lien of debts, but at the same time of ordering a sale and creating a trust, should have followed the precise words of the will of Daniel Williams to accomplish the intention of the testator, his client, he would have had the best reason in the world to believe that he was safe. In every point of view it would be palpable injustice not only to the purchasers now before us, but to the profession and the public, to reconsider and overrule the former decision of the court. We affirm this judgment, on the authority of Buehler’s Heirs v. Buffington.
Judgment affirmed.